                                   1

                                   2

                                   3

                                   4

                                   5                          IN THE UNITED STATES DISTRICT COURT

                                   6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    UNITED STATES OF AMERICA,                      Case No. 18-cr-00517-CRB-1
                                   9                 Plaintiff,
                                                                                       ORDER RE JURISDICTION
                                  10           v.
                                  11    ARTELLE FRAGHER,
                                  12                 Defendant.
Northern District of California
 United States District Court




                                  13          Defendant Artelle Fragher has repeatedly expressed concern that his prosecution by
                                  14   the federal government is improper because the state, not the federal government, has
                                  15   jurisdiction over him. This concern appears to be based, at least in part, on Mr. Fragher’s
                                  16   early contact with the San Francisco Police Department (“SFPD”) in this matter.
                                  17          At the March 8, 2019 status hearing, government counsel explained that there are
                                  18   officers of the SFPD or other local police departments who are “essentially cross-
                                  19   deputized” to work on task forces with the federal government. He further explained that
                                  20   in this case, an SFPD task force officer became aware of Mr. Fragher’s alleged conduct
                                  21   through the SFPD, and brought the alleged conduct to the United States Attorney’s Office
                                  22   for review. The Court echoed that apparently the SFPD had conducted the primary
                                  23   investigation into Mr. Fragher’s alleged conduct, and that, in light of the SFPD’s working
                                  24   relationship with the federal government, the SFPD had turned the information it had about
                                  25   Mr. Fragher over to the federal government.
                                  26          Mr. Fragher continued to express concern that the federal government does not have
                                  27   jurisdiction over this case. Most recently, at an ex parte hearing on August 7, 2019, Mr.
                                  28   Fragher submitted to the Court the case of Ponzi v. Fessenden, 258 U.S. 254 (1922),
                                   1   having highlighted, among other things: “The chief rule which preserves our two systems
                                   2   of courts from actual conflict of jurisdiction is that the court which first takes the subject-
                                   3   matter of the litigation into its control . . . must be permitted to exhaust its remedy, to attain
                                   4   which it assumed control, before the other court shall attempt to take it for its purpose.”
                                   5   Mr. Fragher also submitted to the Court at that time a printout of 21 Am. Jur. 2d Criminal
                                   6   Law § 421, having highlighted, among other things: “To try a person for the commission
                                   7   of a crime, a trial court must have both personal jurisdiction over the defendant and subject
                                   8   matter jurisdiction as to the crime itself. Without personal jurisdiction, the court has no
                                   9   person to hold accountable; without subject matter jurisdiction, the court has no alleged
                                  10   crime to hold the person responsible for.” The Court told Mr. Fragher that it would
                                  11   consider the submissions a motion as to jurisdiction—one that would not violate any plea
                                  12   agreement contemplated with the government—and that the Court would file an order
Northern District of California
 United States District Court




                                  13   addressing it.
                                  14          The Court now affirms that the kind of arrangement described by the government at
                                  15   the March 8, 2019 status hearing is not unusual and does not bar Mr. Fragher’s federal
                                  16   prosecution. See, e.g., United States v. Harger, 313 F. Supp. 3d 1082, 1085 (N.D. Cal.
                                  17   2018) (describing initial investigation by “SFPD Gang Task Force”); United States v.
                                  18   Mumphrey, 193 F. Supp. 3d 1040, 1032 (N.D. Cal. 2016) (describing “Operation Safe
                                  19   Schools” as “a program jointly undertaken by the U.S. Attorney’s Office (‘USAO’), the
                                  20   Drug Enforcement Administration (‘DEA’), and the San Francisco Police Department
                                  21   (‘SFPD’).”); United States v. Williams, No. 13-cr-00764-WHO-1, 2016 WL 503116, at *1
                                  22   (N.D. Cal. Feb. 9, 2016) (“The San Francisco Police Department (‘SFPD’) investigated the
                                  23   Central Divisadero Players (‘CDP’) and some of its alleged members for years before
                                  24   federal prosecutors decided to bring this RICO case against ten of its alleged members.”);
                                  25   id. (noting that the “Gang Task Force” in that case “includes both federal and SFPD
                                  26   personnel.”).
                                  27          Mr. Fragher is of course correct that the Court must have both personal and subject
                                  28   matter jurisdiction over him. “Federal courts are courts of limited jurisdiction,” and the
                                                                                       2
                                   1   government has the burden of demonstrating jurisdiction. See United States v. Marks, 530
                                   2   F.3d 799, 810 (9th Cir. 2008). Nevertheless, the government has met its burden here.
                                   3   “[F]ederal courts have exclusive jurisdiction over ‘all offenses against the laws of the
                                   4   United States.’” Id. (quoting 18 U.S.C. § 3231). Mr. Fragher is charged in the Indictment
                                   5   with having violated 21 U.S.C. §§ 841(a)(1); 841(b)(1)(C) – Possession with Intent to
                                   6   Distribute a Controlled substance; 21 U.S.C. §§ 841(a)(1); 841(b)(1)(C); and 860(a) –
                                   7   Distribution of a Controlled Substance within 1000 Feet of a School; 21 U.S.C. §;;
                                   8   841(a)(1); 841(b)(1)(C); and 860(a) – Possession with Intent to Distribute a Controlled
                                   9   Substance within 1000 Feet of a School; and 21 U.S.C. § 853 – Criminal Forfeiture. See
                                  10   generally Indictment (dkt. 1). He is therefore charged with “offenses against the laws of
                                  11   the United States.” See 18 U.S.C. § 3231. Accordingly, the Court has subject matter
                                  12   jurisdiction in this case. See Marks, 530 F.3d at 810. Moreover, this Court has personal
Northern District of California
 United States District Court




                                  13   jurisdiction over Mr. Fragher “by virtue of [Mr. Fragher’s] having been brought before it
                                  14   on a federal indictment charging a violation of federal law.” See id. at 810–11 (citing
                                  15   United States v. Rendon, 354 F.3d 1320, 1326 (11th Cir. 2003), United States v. Lussier,
                                  16   929 F.2d 25, 27 (1st Cir. 1991), United States v. Warren, 610 F.2d 680, 684 n.8 (9th Cir.
                                  17   1980)).
                                  18          Ponzi v. Fessenden does not say otherwise. That case involved whether the
                                  19   Attorney General had the power to consent to a federal prisoner being taken to state court
                                  20   to face trial. 258 U.S. at 255. The Supreme Court concluded that the Attorney General did
                                  21   have such power. Id. at 262. It held that while “no state court could assume control of [a
                                  22   defendant] without the consent of the United States” during the defendant’s federal
                                  23   sentence, the Attorney General could consent to transfer a federal prisoner to the prisoner’s
                                  24   state trial, “provided it does not prevent enforcement of the sentence of the federal courts
                                  25   or endanger the prisoner.” Id. at 261, 263. Ponzi is therefore factually distinguishable—
                                  26   the Court is unaware of any competing custody issues in Mr. Fragher’s case.
                                  27          Nonetheless, the Court understands that Mr. Fragher cites to Ponzi not because of
                                  28   any factual similarity to our case, but for its language about the two sovereigns. True
                                                                                     3
